NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-JUN-2020
                                            09:08 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


              SYLVIA CABRAL, Plaintiff-Appellant, v.
                 LAURIE HAYES, Defendant-Appellee


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                         WAILUKU DIVISION
                     (CASE NO. 2RC181001170)


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of (1) this appeal by self-represented
Plaintiff-Appellant Sylvia Cabral (Cabral) from the district
court's June 20, 2019 order denying Cabral's motion to seal court
records and consolidate eight cases in District Court Civil
No. 2RC181001170, (2) the record, (3) the April 6, 2020 order
temporarily remanding this case with instructions for the
district court to file, within thirty days, either (a) a final
judgment or (b) an explanation why doing so would be impossible
or inappropriate, and (4) the district court clerk's May 15, 2020
declaration that the district court has not filed a final
judgment in response to the April 6, 2020 remand order, it
appears that we lack appellate jurisdiction over Cabral's appeal
because, at this time, the district court has not entered a
written order or written judgment adjudicating Cabral's complaint
in District Court Civil No. 2RC181001170, as Hawaii Revised
Statutes § 641-1(a) (2016) requires for an appeal under the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

holding in Casumpang v. ILWU, Local 142, 91 Hawai#i 425, 426-27,
984 P.2d 1251, 1252-53 (1999).
          Therefore, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:   Honolulu, Hawai#i, June 3, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2